Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This action is in response to the claims filed on 18 August 2020.
Claims 1-14 and 16-21 are presently pending for examination.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 08/18/2020 has being considered by the examiner.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim recites machine-readable which appear to cover both transitory and non-transitory embodiments. The United States Patent and Trademark Office (USPTO) is required to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
	The Examiner suggests that the Applicant add the limitation “non-transitory machine-readable medium” instead of the machine-readable as recited in the claim(s) in order to properly render the claim(s) in statutory form in view of their broadest reasonable interpretation in light of the originally filed specification. The Examiner also suggests that the specification may be amended [to include the term “non-transitory machine-readable medium” OR to add the term "non-transitory" to the disclosed machine-readable medium in the claims and specification to avoid a potential objection to the specification for a lack of antecedent basis of the claimed terminology.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 3-9 and 13-14 and 17-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Roche et al., U. S. Patent No. 9774586.
Regarding claim 1, Roche discloses a method of managing sub-tenants in a cloud computing environment, the method comprising: receiving a request to access sub-set of data of an asset from a cloud computing system from a sub-tenant device associated with a sub-tenant of a tenant, wherein the sub-tenant is associated with an asset, wherein the request comprises a sub-tenant identifier, a tenant identifier, and an asset identifier (see Roche, col. 9 lines 58-61; col. 16 lines 36-39 and col. 18 lines 24-42; a request to access tenant associated data comprising identification information is received from a client); determining whether the sub-tenant is authorized to access the requested sub-set of data of the asset using the sub-tenant identifier, the tenant identifier, and the asset identifier based on at least one role and associated permissions to access the requested sub-set data of the asset (see Roche, col. 26 line 65-col. 27 line 24, col. 27 lines 35-41 and col. 28 lines 5-35; determination is made as to whether the requesting client has role and privilege access to the requested data); and providing access to the requested sub-set data of the asset to the sub- tenant when the sub-tenant is authorized to access the requested sub-set data of the asset (see Roche, col. 7 lines 17-23; Upon authenticating the requesting client role, access is permitted to the requested data).




Regarding claim 4, Roche discloses wherein determining whether the sub-tenant is authorized to access the requested sub- set of data of the asset comprises: determining whether the tenant associated with the sub-tenant is authorized to access sub-set of data of the asset using the tenant identifier; and if the tenant associated with the sub-tenant is authorized to access the requested sub-set of data of the asset, determining whether the sub- tenant is authorized to access the sub-set of data of the asset using the sub-tenant identifier (Roche, col. 26 line 65-col. 27 line 24, col. 27 lines 35-41).

Regarding claim 5, Roche discloses wherein determining whether the sub-tenant is authorized to access the sub-set of asset data comprises: determining at least one role defined for the sub-tenant based on the sub-tenant identifier; determining one or more permissions associated with the determined role; and determining whether the sub-tenant is authorized to access the sub-set of asset data based on the determined role and permissions associated with the sub-tenant (see Roche, col. 9 line 62-col. 10 line 16).

Regarding claim 6, Roche discloses wherein providing access to the requested data of the asset to the sub-tenant comprises: generating an access token for providing access 

Regarding claim 7, Roche discloses wherein providing access to the requested data of the asset based on the access token comprises: retrieving the sub-set of asset data from a data store via appropriate application programming interface; and visualizing the retrieved sub-set of data of the asset on the sub-tenant device associated with the sub-tenant (see Roche, col. 16 line 62-col. 17 line 15 and col. 29 lines 45-49).

Regarding claim 8, Roche discloses wherein the access token is valid during the active session with the sub-tenant (see Roche, col. 18 lines 12-17).

Regarding claim 9, Roche discloses further comprising: creating a sub-tenant profile in a sub-tenant database, wherein the sub- tenant profile comprises the sub-tenant identifier, at least one tenant identifier, at least one asset identifier, at least one role and permissions granted by at least one tenant to access at least sub-set of asset data associated with the at least one asset identifier (see Roche, col. 3 lines 45-67).





Regarding claim 14, Roche disclose further comprising one or more sub-tenant devices communicatively coupled to the system (see Roche, fig. 1 and col. 4 lines 25-31).

Regarding claim 17, Roche discloses further comprising instructions that when executed by the one or more processing units, cause the one or more processing units to: determine whether there exists an active session with the sub-tenant based on the sub-tenant identifier; and establish a session with the sub-tenant when there exists no active session with the sub-tenant (see Roche, col. 20 lines 10-15 and col. 12 line 64-col. 13 line 1).

Regarding claim 18, Roche discloses wherein the instructions to determine whether the sub-tenant is authorized to access the requested sub-set of data of the asset comprise instructions that when executed by the one or more processing units, cause the one or more processing units to: determine whether the tenant associated with the sub-tenant is authorized to access sub-set of data of the asset using the tenant identifier; and if the tenant associated with the sub-tenant is authorized to access the requested sub-set of data of the asset, determine whether the sub-tenant is authorized to access the sub-set of data of the asset using the sub-tenant identifier (Roche, col. 26 line 65-col. 27 line 24, col. 27 lines 35-41).

Regarding claim 19, Roche discloses wherein the instructions to determine whether the sub-tenant is authorized to access the sub-set of asset data comprise instructions that when executed by the one or more processing units, cause the one or more processing units to: determine at least one role defined for the sub-tenant based on the sub-tenant identifier; determine one or more permissions associated with the determined role; and 

Regarding claim 20, Roche discloses wherein the instructions to provide access to the requested data of the asset to the sub-tenant comprise instructions that when executed by one or more processing units, cause the one or more processing units to: generate an access token for providing access to the requested subset of asset data, wherein the access token comprises the role and the associated permissions granted for the sub-tenant, the sub-tenant identifier, and the asset identifier; and provide access to the requested subset of asset data to the sub-tenant based on the access token (see Roche, col. 11 lines 15-29).

Regarding claim 21, Roche discloses a computer program product, including machine-readable instructions stored therein, that when executed by one or more processing units, cause the one or more processing units to: receive a request to access sub-set of data of an asset from a cloud computing system from a sub-tenant device associated with a sub-tenant of a tenant, wherein the sub- tenant is associated with an asset, wherein the request comprises a sub-tenant identifier, a tenant identifier, and an asset identifier (see Roche, col. 9 lines 58-61; col. 16 lines 36-39 and col. 18 lines 24-42; a request to access tenant associated data comprising identification information is received from a client); determine whether the sub-tenant is authorized to access the requested sub-set of data of the asset using the sub-tenant identifier, the tenant .

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Roche in view of Pleau et al., U. S. Patent Publication No. 2016/0087960.
Regarding claim 2, although Roche discloses further comprising: rejecting the request to access the requested sub-set data of the asset when the sub-tenant is not authorized to access the requested sub-set data of asset (Roche, col. 7 lines 17-23); it does not explicitly disclose and sending a notification indicating that the sub-tenant is not authorized to access the requested sub-set data of the asset to the sub-tenant device. 

Regarding claim 16, Roche-Pleau teaches further comprising instructions that when executed by the one or more processing units, cause the one or more processing units to: reject the request to access the requested sub-set data of the asset when the sub- tenant is not authorized to access the requested sub-set data of asset; and send a notification indicating that the sub-tenant is not authorized to access the requested sub-set data of the asset to the sub-tenant device (see Roche, col. 11 lines 53-58 and Pleau, ¶ [0082]).

6.	Claims 10 -12 are rejected under 35 U.S.C. 103 as being unpatentable over Roche in view of Beiter et al., U. S. Patent Publication No. 2016/0337365.
Regarding claim 10, although Roche discloses the invention substantially as claimed, it does not explicitly disclose further comprising: updating the sub-tenant profile in a sub-tenant database.
Beiter teaches further comprising: updating the sub-tenant profile in a sub-tenant database (see Beiter, ¶ [0041] and [0044]). It would have been obvious to one ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Beiter with that of Roche in order to effectively keep up-to-date the access 

Regarding claim 11, Roche-Beiter teaches further comprising: providing access to one or more sub-tenant profiles of sub-tenants to the associated tenant (see Beiter, ¶ [0040]-[0041]).

Regarding claim 12, Roche-Beiter teaches further comprising: receiving a request to update information associated with the asset from the sub-tenant device, wherein the request comprises the sub-tenant identifier, the asset identifier, and the information associated with the asset to be updated; and updating the information associated with the asset in an associated asset model (see Roche, col. 1 lines 45-53 and Beiter, ¶ [0016], [0041]).


Prior Art of Record
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please refer to form PTO-892 (Notice of Reference Cited) for a list of relevant prior art.
1. Drabant et al., (2019/0014120) is directed to resource sharing in cloud computing tenants permit other tenants to have access to resource associated with them based on their sharing relationship.

3. Srinivasan et al., (2014/0075501) is directed to LDAP-based multi-tenant in-cloud identity management system that provides access control to stored information.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED IBRAHIM whose telephone number is (571)270-1132.  The examiner can normally be reached on Monday through Friday from 9:30AM to 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohamed Ibrahim/